September 25, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                NORTHERN NATURAL GAS COMPANY, Appellant

NO. 14-11-00539-CV                         V.

 ONEOK BUSHTON PROCESSING, INC., ONEOK FIELD SERVICES COMPANY,
                 LLC AND ONEOK, INC., Appellees
                ________________________________

        This cause, an appeal from the judgment in favor of APPELLEES signed, June 15,
2011, was heard on the transcript of the record. We have inspected the record and find
error in the judgment. We therefore order the judgment of the court below REVERSED
and REMAND the cause for proceedings in accordance with the court’s opinion.

      We further order that APPELLEES shall pay all costs of this appeal.

      We further order this decision certified below for observance.